     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 1 of 22



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

THOMAS K. HASSON,                                   Civil Cause: 3:19-cv-2890

                    Plaintiff,

      v.                                            JURY TRIAL DEMANDED

3M COMPANY,                                         The Hon. M. Casey Rodgers
                                                         MDL No. 2885
                    Defendant.


                                    COMPLAINT

      COMES NOW, Plaintiff, THOMAS K. HASSON, and files this, his Complaint

for damages against Defendant, 3M COMPANY, showing this Honorable Court as

follows:

                     PARTIES, JURISDICTION, AND VENUE

      1.     Plaintiff Thomas Hasson is an individual residing in Utica, Pennsylvania.

      2.     Defendant 3M Company (“3M”) is a Delaware corporation with its

principal place of business located at 3M Center, Tax Bldg. 224-5N-40, St. Paul,

Minnesota 55144. 3M may be served through its registered agent, Corporation Service

Company, located at 1201 Hays Street, Tallahassee, FL 32301.

      3.     This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332 because complete diversity of citizenship exists between the parties and the

amount in controversy is greater than $75,000.00.
      Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 2 of 22



       4.     3M designed, manufactured, and sold or otherwise placed dual-ended

Combat ArmsTM earplugs into the stream of commerce, including transactions with and

distribution to United States Military bases and servicemembers located in Florida. 3M

knew at all times during the design, manufacture, and sale of the dual-ended Combat

ArmsTM earplugs that the products in question would travel among and through each and

every state, including Florida, and 3M should have reasonably anticipated the need to

answer suit arising out of the manufacture, design, and sale of said product in Florida.

3M’s contacts with the State of Florida are systematic, ongoing, and sufficient to support

the proper exercise of personal jurisdiction over 3M.

       5.     Additionally, and in the alternative, 3M purposefully availed itself to

business dealing in the State of Florida and could reasonably expect to respond to

complaints therein. 3M’s purposeful availment of the benefits and protections of the laws

of Florida is sufficient to support proper exercise of personal jurisdiction over 3M.

       6.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because it is

the judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred.

       7.     On May 4, 2019, the Judicial Panel on Multidistrict Litigation selected the

Northern District of Florida as the transferee district and for this Court to preside over

MDL No. 2885 pursuant to 28 U.S.C. § 1407.

       8.     Plaintiff would have filed this action in the western district of Pennsylvania

in the absence of direct filing in this MDL.




                                           Page 2
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 3 of 22



                             FACTUAL ALLEGATIONS

       9.     Plaintiff Thomas Hasson is an Army combat veteran, having served in

active duty from 1987-1991 and as member of the National Guard from 1991-2012.

Plaintiff was deployed overseas in Iraq from 2008-2009, during which time he was

exposed to weapons discharge and explosions.

       10.    While stationed in the United States and overseas in Iraq, Plaintiff was

issued dual-ended Combat ArmsTM earplugs designed, manufactured, marketed, and sold

by 3M. As a result of using these defective earplugs during combat and training, Plaintiff

has suffered and continues to suffer daily from tinnitus, hearing loss, and other damages.

       11.    In July 2018, 3M agreed to pay $9.1 million to resolve allegations that it

supplied the United States with defective dual-ended Combat ArmsTM earplugs. See

United States of America ex rel. Moldex-Metric, Inc. v. 3M Company, In the United

States District Court for the District of South Carolina, Columbia Division, Case No.

3:16-1533-MBS. In that case, the United States alleged that 3M, and its predecessor,

Aearo Technologies, Inc. (“Aearo”), knew the dual-ended Combat ArmsTM earplugs were

too short for proper insertion into users’ ears and that the earplugs could loosen

imperceptibly and therefore did not perform well for certain individuals. The United

States further alleged that 3M did not disclose this design defect to the military. The

petition in that case is attached hereto as Exhibit “A” and is incorporated herein by

reference.

       12.    3M’s dual-ended Combat ArmsTM earplugs, which are non-linear (selective

attenuation) earplugs, were designed to provide soldiers with a single set of earplugs that


                                          Page 3
        Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 4 of 22



offer them two options for hearing attenuation depending on how the plugs are worn. If

worn in the “closed” or “blocked” position, the earplugs are supposed to block sound like

traditional earplugs. If worn in the “open” or “unblocked” position, the earplugs are

supposed to block, or at least significantly reduce, loud impulse sounds of battlefield

explosions, while still allowing the wearer to hear quieter noises, such as commands

spoken by fellow soldiers or approaching enemy combatants.

        13.   3M’s dual-ended Combat ArmsTM earplugs were originally created by

Aearo Technologies. 3M acquired Aearo in 2008 for $1.2 billion. Post-acquisition, the

Combat ArmsTM earplugs were marketed and sold under the 3M brand and the Aearo

employees that developed and tested the defective earplugs became employees of 3M.

These 3M employees were aware of the earplugs’ defects as early as 2000, several years

before 3M/Aearo became the exclusive provider of earplugs to the U.S. military.

Because 3M acquired both the assets and liabilities of Aearo, Aearo and 3M are used

interchangeably and all allegations pertaining to pre-acquisition actions or omissions of

Aearo are directed as a matter of law against 3M.

        14.   Based on the supposed technological design and qualities of the dual-ended

Combat ArmsTM earplugs, 3M/Aearo won a series of Indefinite-Quantity Contracts

(“IQCs”) to be the exclusive supplier of earplugs to the U.S. military between 2003 and

2012.

        15.   To win these IQCs, 3M/Aearo represented that the dual-ended Combat

ArmsTM earplugs would meet specific performance criteria established by the U.S.

Government as a prerequisite for bidding on the IQC for earplugs.


                                         Page 4
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 5 of 22



       16.    At all relevant times, 3M/Aearo’s performance representations were false

and 3M/Aearo knew them to be false. Specifically, 3M/Aearo knew at the time it

received the exclusive contract to supply earplugs to the U.S. military between 2003 and

2012, the dual-ended Combat ArmsTM earplugs had a dangerous design defect that caused

them to imperceptibly loosen in the wearer’s ear, thereby permitting damaging sounds to

enter the ear canal by traveling around the outside of the earplug.

       17.    Because the stem of the dual-ended earplug is too short, it is difficult to

insert the plug deeply into some wearer’s ear canals and obtain a proper fit. Specifically,

when the earplug is inserted into the ear according to standard fitting instructions, the

basal edge of the third flange of the non-inserted end of the earplug is prone to press

against some wearer’s ear canals and fold back to its original shape, thereby loosening

the seal in their ear canals.    Because the earplug is symmetrical, the defect exists

regardless of which end is inserted into the ear. In either scenario, the effect is that the

earplug may not maintain a tight seal in some wearer’s ear canals such that dangerous

sounds can bypass the plug altogether thereby posing serious risk to the wearer’s hearing

unbeknownst to him or her.

       18.    These dangerous design defects were known to 3M/Aearo in 2000 when it

completed testing of the dual-ended Combat ArmsTM earplugs.

       19.    The value and effectiveness of earplugs has been standardized under federal

law through a Noise Reduction Rating (“NRR”). The testing and labeling of earplugs

such as the Combat ArmsTM earplugs to achieve an NRR is governed by federal

regulations promulgated by the Environmental Protection Agency (“EPA”) pursuant to


                                          Page 5
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 6 of 22



the Noise Contract Act, 42 U.S.C. § 4901 et seq. Specifically, 40 C.F.R. § 211.206-1

provides:

      The value of sound attenuation to be used in the calculation of the Noise
      Reduction Rating must be determined according to the “Method for
      Measurement of Real-Ear Protection of Hearing Protectors and Physical
      Attenuation of Earmuffs.” This standard is approved as the American
      National Standards Institute Standard (ANSI-STD) S3.19-1974.

      20.       Further, 40 C.F.R. § 211.204-4(e) requires that specific supporting

information accompany hearing protection devices sold in the United States:

      The following minimum supporting information must accompany the
      device in a manner the insures its availability to the prospective user. In the
      case of bulk packaging and dispensing, such supporting information must
      be affixed to the bulk container or dispenser in the same manner as the
      label, and in a readily visible location.

                                               ***
            (e) Instructions as to the proper insertion or placement of the device;

      A.        Aearo Deliberately Falsified Test Results for the Combat ArmsTM
                Earplugs

      21.       The NRR is supposed to represent the amount of sound attenuation

experienced by a test group under conditions specified by the federal Noise Control Act’s

testing methodology.

      22.       In addition, the U.S. military may only purchase earplugs that meet the

testing standards established by the U.S. Army Public Health Command, Army Hearing

Program, or equivalent standards that may be established by other branches of the

military. Any such standards are tied to the NRR achieved under the EPA regulations.

      23.       In or around January 2000, Aearo began NRR testing on each end of the

Combat ArmsTM earplug. Rather than use an independent test lab, Aearo performed its


                                             Page 6
      Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 7 of 22



testing in-house at its E-A-RCAL laboratory (also now owned by 3M). Aearo selected

10 test subjects, including some of its own employees. Aearo’s test protocol involved

testing: (1) the subject’s hearing without an earplug; (2) the subject’s hearing with the

open/unblocked end of the Combat ArmsTM earplug inserted; and (3) the subject’s

hearing with the closed/blocked end of the Combat ArmsTM earplug inserted.

        24.   Aearo’s own employees monitored the test results as the tests were

performed, which allowed them to stop the testing at any point if they were not achieving

the desired NRR. This violated the ANSI S3.19-1974 testing protocol. In fact, Aearo

stopped the test of the closed/blocked end of the Combat ArmsTM earplug inserted after

only 8 of the 10 subjects had been tested. At that point, the Combat ArmsTM earplugs

were failing expectations miserably. Aearo was expecting to achieve an NRR of 22 with

the closed/blocked end inserted, but in fact was on target to receive a 10.9 rating based on

the experiences of the first eight subjects. These disappointing results were caused by the

design defect described above.

        25.   Despite stopping the test on the closed/blocked end of the Combat ArmsTM

earplug, Aearo had the remaining two test subjects complete the test with respect to the

open/unblocked end of the Combat ArmsTM earplugs only because Aearo liked the low

NRR rating the test was indicating to that point. After completion, however, testing of

the open/unblocked end resulted in an NRR of -2, which falsely suggested that the

earplugs actually amplified sound. Aearo thus knew the test was inaccurate and needed

to be repeated. Instead, Aearo changed the -2 NRR to a 0 NRR, and used that rating on

its labels.


                                          Page 7
      Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 8 of 22



       26.    After prematurely stopping the NRR test of the closed/blocked end of the

Combat ArmsTM earplug, Aearo investigated the disappointing test results and discovered

that because the stem of the earplug was so short, it was difficult to insert the earplug

deep enough into the wearer’s ear canal to obtain a proper fit as required by ANSI S3.19-

1974, Section 3.2.3.

       27.    Aearo also discovered that when the closed/blocked end of the Combat

ArmsTM earplug was inserted into the ear using the standard fitting instructions, the basal

edge of the third flange of the open/unblocked end pressed against the wearer’s ear and

folded backward. When the inward pressure of the earplug was released, the flanges of

the open/unblocked end tended to return to their original shape, thereby loosening the

earplug, often imperceptibly to the wearer. And, because the Combat ArmsTM earplug

was symmetrical, this same problem occurred when the earplug was reversed.

       28.    Aearo manipulated the test protocol by instructing the test subjects to fold

the flanges on the non-inserted end of the earplug back before inserting it into the ear.

       29.    Using    the   manipulated    fitting   instructions,   Aearo   re-tested     the

closed/blocked end of the Combat ArmsTM earplugs starting in February of 2000. During

this re-test, test subjects folded back the flanges of the earplug on the opposite end

(essentially elongating the too-short defective stem) to allow them to insert the earplugs

deeper into their ears to obtain a proper fit.        Because the flanges of the opposite

open/unblocked end of the earplug were folded back, the basal edge of the third flange no

longer pressed against a wearer’s ear canal, and thus did not cause the earplug to loosen




                                           Page 8
      Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 9 of 22



during the testing. Using this manipulated test protocol, Aearo achieved a 22 NRR on the

closed/blocked end of the Combat ArmsTM earplug.

       30.    Due to the symmetrical nature of the Combat ArmsTM earplugs, the design

defect that affected the fit of the closed/blocked end similarly affected the fit of the

open/unblocked end. The fact that Aearo’s testing of the open/unblocked end resulted in

a -2 NRR meant that the earplugs did not provide a proper fit (as required by ANSI

S3.19-1974, Section 3.2.3) between the ear canal of at least some of the subjects and the

earplugs. As a result, some subjects had large standard deviations across trials on the

open/unblocked end test, which suppressed the NRR rating.

       31.    Nevertheless, Aearo did not re-test the open/unblocked end using the

manipulated fitting instructions like it did on the closed/blocked end, i.e. folding back the

flanges of the opposite end of the earplug before insertion into the ear.

       32.    Aearo did not re-test the open/unblocked end because it knew that it would

not be able to obtain a 0 NRR (much less the facially invalid -2 NRR) and further knew

that the 0 NRR was a major selling point to the U.S. military. An accurate NRR for the

open/unblocked end, which would have been higher than 0, would have rendered the

Combat ArmsTM earplugs less attractive to the U.S. military because the military would

have known that the earplugs would impair communication.

       33.    Moreover, the defect in the Combat ArmsTM earplugs is more likely to

manifest itself during military activities than in a lab where the NRR tests are performed

over the span of just a few minutes and where the head of the test subject remains




                                           Page 9
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 10 of 22



virtually motionless during the test.    Servicemen, on the other hand, may wear the

earplug for an extended period of time and are more active than test subjects in a lab.

       34.    Because the defect was imperceptible to the wearer, 3M/Aearo’s design

defect went undetected for more than a decade by the U.S. military and those who wore

the Combat ArmsTM earplugs.

       B.     3M/Aearo’s False Certifications to the U.S. Military

       35.    In 2003, Aearo submitted a bid in response to the U.S. military’s Request

for Proposal (“RFP”) to supply large quantities of Combat ArmsTM earplugs. The RFP

required bidders to certify that the earplugs complied with the Salient Characteristics of

Medical Procurement Item Description (“MPID”) of Solicitation No. SP0200-06-R-4202.

In its bid, Aearo certified that the Combat ArmsTM earplugs complied with the Salient

Characteristics of the MPID, even though Aearo knew that certification to be false.

       36.    The pertinent Salient Characteristics of the MPID in each RFP, in relevant

part, were:

              2.1.1. Ear plugs shall be designed to provide protection from
              the impulse noises created by military firearms, while
              allowing the wearer to clearly hear normal speech and other
              quieter sounds, such as voice commands, on the battlefield.

              2.2.2. The sound attenuation of both ends of the ear plugs
              shall be tested in accordance with ANSI S3.19. …

              2.4. Workmanship. The ear plugs shall be free from all
              defects that detract from their appearance or impair their
              serviceability.

              2.5. Instructions. Illustrated instructions explaining the
              proper use and handling of the ear plugs shall be supplied
              with each unit. …


                                         Page 10
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 11 of 22




       37.    Aearo knew that its test protocol did not comply with ANSI S3.19 but

nevertheless certified that its testing was fully compliant with the U.S. military’s

specifications.

       38.    Aearo also falsely certified that it provided accurate “instructions

explaining the proper use and handling of the ear plugs.” Aearo knew when it did so that

its own testing had revealed a design defect that needed modified fitting instructions to

ensure a proper fit that would deliver the promised NRR. At no time did 3M/Aearo

disclose the modified fitting instructions to the U.S. military – even after winning the bid.

       39.    Pursuant to Section 2.4 of the MPID, Aearo was required to certify that the

“ear plugs shall be free from all defects that detract from their appearance or impair their

serviceability.” Despite Aearo knowing since 2000 that its Combat ArmsTM earplugs

suffered from a design defect, Aearo certified to the U.S. military that its earplugs had no

defects.

       40.    Based on its facially invalid test results, Aearo falsely reported to the U.S.

military that the open/unblocked end of its Combat ArmsTM earplugs had a 0 NRR, which

would allow servicemen to freely communicate with their fellow servicemen and avoid

any impairment to hear enemy combatants.

       41.    Aearo also falsely certified that the closed/blocked end of its Combat

ArmsTM earplugs had a 22 NRR, even though Aearo did not disclose the modified fitting

instructions necessary to achieve the hearing protection afforded by a 22 NRR. Nothing

in the fitting instructions provided by 3M/Aearo to end users disclosed that it was



                                          Page 11
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 12 of 22



necessary to fold back the flanges of the opposite end of the earplug to ensure a proper fit

and achieve the promised NRR. By failing to provide this disclosure, 3M/Aearo falsely

overstated the amount of hearing protection afforded by the closed/blocked end of the

earplug and falsely overstated the benefits of the open/unblocked end of the earplug.

       42.     Based on Aearo’s false representations, its bid was the prevailing bid and

Aearo entered into the first of a series of IQCs, making it the exclusive provider of

selective attenuation earplugs to the U.S. military.

       43.     In subsequent years in response to additional RFPs, 3M/Aearo re-certified

that the Combat ArmsTM earplugs met the MPID criteria, even though 3M/Aearo knew

that to be false.

       44.     In total, the U.S. military purchased enough Combat ArmsTM earplugs to

provide one pair to every servicemember deployed each year in major foreign

engagements from 2003 through 2015.

       45.     3M continued to sell the Combat ArmsTM earplugs to the U.S. military until

late 2015, at which time 3M discontinued the earplug.

       46.     3M’s misrepresentations about the benefits and protections provided by the

Combat ArmsTM earplugs caused Plaintiff to suffer hearing loss and tinnitus.

       47.     At all times after 3M’s acquisition of Aearo, 3M knew of, conspired with,

and was complicit in Aearo’s wrongful acts in marketing and selling the Combat ArmsTM

earplugs without disclosing the defect or the modified fitting instructions.

 ALLEGATIONS REGARDING TOLLING OF STATUTES OF LIMITATIONS




                                          Page 12
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 13 of 22



       48.     Under the Servicemembers Civil Relief Act, the period of Plaintiff’s

military service may not be included in computing any statute of limitations applicable

herein. See 50 U.S.C. § 3936.

       49.     Plaintiff could not, by the exercise of reasonable diligence, have discovered

3M’s wrongful acts as the cause of his injuries at an earlier time, because, at the time of

his injuries, the cause was unknown to Plaintiff. Plaintiff did not suspect, nor did

Plaintiff have reason to suspect, the cause of his injuries, or the tortious nature of the

conduct causing his injuries, until less than the applicable limitations period prior to the

filing of this action.

       50.     Further, the running of the statute of limitations has been tolled by reason

of 3M’s fraudulent concealment.         Through its affirmative misrepresentations and

omissions, 3M actively concealed from Plaintiff the risks associated with the defects in

the Combat ArmsTM earplugs.

       51.     As a result of 3M’s actions, Plaintiff was unaware, and could not

reasonably know or have learned through reasonable diligence that he had been exposed

to the defects and risks alleged herein, and that those defects and risks were the direct and

proximate result of 3M’s acts and omissions.

       52.     Through 3M’s affirmative misrepresentations and omissions pertaining to

the safety and efficacy of the Combat ArmsTM earplugs, Plaintiff was prevented from

discovering this information sooner because 3M misrepresented and continued to

misrepresent the defective nature of the Combat ArmsTM earplugs.

                                  CAUSES OF ACTION


                                          Page 13
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 14 of 22



                                         COUNT I
                          Strict Products Liability – Design Defect

       53.    Plaintiff re-alleges and incorporates by reference each and every allegation

of fact set forth above as if fully contained herein.

       54.    3M is the manufacturer and seller of the defective Combat ArmsTM

earplugs.

       55.    The defective Combat ArmsTM earplugs that 3M manufactured, distributed,

and sold were, at the time they left 3M’s control, defectively designed in that the design

of the earplug caused it to loosen in the wearer’s ear, which allowed damaging sounds to

enter the ear canal.

       56.    The defective Combat ArmsTM earplugs that 3M manufactured, distributed,

and sold were, at the time they left 3M’s control, defective and unreasonably dangerous

for their ordinary and expected use because they did not guard against the damaging loud

noises attendant to military use that can cause hearing loss and/or tinnitus.

       57.    The defective Combat ArmsTM earplugs that 3M manufactured, distributed,

and sold were, at the time they left 3M’s control, defective and not reasonably safe for the

product’s intended use.

       58.    3M knew of the defect in the Combat ArmsTM earplugs prior to becoming

the exclusive supplier of selective attenuation earplugs to the U.S. military between 2003

and 2012.

       59.    No reasonably prudent manufacturer would design, distribute, and sell an

earplug with the knowledge that 3M had, namely that the stem of the earplug was too



                                           Page 14
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 15 of 22



short to fit correctly in many people’s ears and that if not fitted correctly the earplugs

would not guard against loud impulse noises and could cause hearing loss and tinnitus.

          60.   The defective Combat ArmsTM earplugs that 3M manufactured, distributed,

and sold were delivered to Plaintiff without any change in their defective condition and

were used by Plaintiff in the manner expected and intended.

          61.   3M owed a duty of care to Plaintiff to design, manufacture, and sell

earplugs that met the specified performance criteria and were otherwise fit for use by

servicemen to protect them from damaging noises typically incurred in military service.

          62.   3M owed a duty of care to Plaintiff to design and sell earplugs that were fit

for use in military service and that performed according to the specifications that 3M

certified the Combat ArmsTM earplugs met.

          63.   3M owed a duty of care to Plaintiff to design and sell earplugs that were

safe when used for their intended purpose, i.e., to provide hearing protection in the

presence of loud impulse sounds.

          64.   3M breached these duties by designing and selling the Combat ArmsTM

earplugs despite its knowledge that the product was defective, in that the stem of the

earplug was too short to obtain a proper fit in many people’s ears and the design of the

earplug caused it to loosen imperceptibly in the wearer’s ear which allowed damaging

sounds to enter the ear canal, thereby resulting in failure to guard against loud impulse

noises.




                                           Page 15
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 16 of 22



       65.    Plaintiff suffered injury and damage as a direct and proximate result of the

defective and unreasonably dangerous and unsafe condition of the Combat ArmsTM

earplugs that 3M designed, manufactured, distributed, and sold.

                                         COUNT II
               Strict Products Liability – Marketing Defect/Failure to Warn

       66.    Plaintiff re-alleges and incorporates by reference each and every allegation

of fact set forth above as if fully contained herein.

       67.    3M is the manufacturer and seller of the defective Combat ArmsTM

earplugs.

       68.    The defective Combat ArmsTM earplugs that 3M manufactured, distributed,

and sold were, at the time they left 3M’s control, defective because the earplugs did not

come with adequate warnings, instructions, or labels.

       69.    The defective Combat ArmsTM earplugs that 3M manufactured, distributed,

and sold were, at the time they left 3M’s control, defective because 3M failed to warn,

failed to provide instructions, and failed to provide an adequate label that included the

modified fitting instructions necessary for the earplug to fit correctly in the wearer’s ear

and create the seal necessary to block out damaging sounds.

       70.    3M had a duty to manufacture, design, and sell the Combat ArmsTM

earplugs with reasonable and due care for the safety and well-being of wearers, including

Plaintiff.

       71.    3M had a duty to provide adequate warnings and/or instructions to prevent

the risks associated with the Combat ArmsTM earplugs when worn in the ordinary course.



                                           Page 16
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 17 of 22



       72.    3M breached these duties by failing to provide adequate warnings,

instructions, or labels regarding proper fitting instructions and/or the risks of hearing loss

and damage to the ear that exists with an improper fit.

       73.    It was foreseeable to 3M that the Combat ArmsTM earplugs would be

unreasonably dangerous if distributed without the warnings regarding the risks of damage

to the ear with an improper fit and/or modified fitting instructions.

       74.    Not only was it foreseeable, it was in fact foreseen by 3M/Aearo. During

testing, 3M/Aearo discovered that because the stem of the Combat ArmsTM earplug was

so short, it was difficult to insert the earplug deep enough into the wearer’s ear canal to

obtain a proper fit.

       75.    3M/Aearo also discovered that when the closed/blocked end of the Combat

ArmsTM earplug was inserted into the ear using the standard fitting instructions, the basal

edge of the third flange of the open/unblocked end pressed against the wearer’s ear and

folded backward.       When the inward pressure of the earplug was released, the

open/unblocked flanges tended to return to their original shape, thereby loosening the

earplug, often imperceptibly to the wearer. And, because the Combat ArmsTM earplug

was symmetrical, this same problem occurred when the earplug was reversed.

       76.    3M had a post-sale duty to warn of the above alleged product-related

defects and risks because 3M knew or reasonably should have known that the Combat

ArmsTM earplug posed a substantial risk of harm to servicemen, including Plaintiff; the

servicemen who used the Combat ArmsTM earplugs can reasonably be assumed to be

unaware of the risk of harm caused by the above-alleged defects because said defects


                                          Page 17
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 18 of 22



were imperceptible; a warning or instruction showing how to correctly and safely use the

Combat ArmsTM earplugs could have been effectively communicated to and acted upon

by the servicemen to whom a warning or instruction might be provided; and the risk of

harm, including but not limited to hearing loss in servicemen, is sufficiently great to

justify the slight burden of providing a warning or instruction. 3M breached this duty by

failing to provide a post-sale warning or instruction.

       77.    The Combat ArmsTM earplugs contained no warnings, or in the alternative,

inadequate warnings and/or instructions, as to the risk that the Combat ArmsTM earplugs

would allow damaging sounds to bypass the earplug thereby posing a serious risk to

Plaintiff’s hearing, unbeknownst to Plaintiff.

       78.    The warnings and instructions that accompanied the Combat ArmsTM

earplugs failed to provide the level of information that an ordinary wearer would expect

when using the Combat ArmsTM earplugs in a manner reasonably foreseeable to 3M.

       79.    Had Plaintiff received a proper or adequate warning as to the risks

associated with the use of the Combat ArmsTM earplugs in the manner contemplated by

3M, he would not have used them.

       80.    Additionally, and/or alternatively, had Plaintiff received the modified

fitting instructions that were used by 3M/Aearo during testing, which were not disclosed

to Plaintiff, Plaintiff would have followed the modified fitting instructions to ensure a

proper seal to prevent damaging sounds from entering the ear canal.

       81.    Plaintiff suffered injury and damage as a direct and proximate result of the

use-defectiveness and 3M’s failures to warn and/or provide adequate instructions


                                          Page 18
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 19 of 22



regarding the dangerous condition of the Combat ArmsTM earplugs that 3M

manufactured, distributed, and sold.

                                         COUNT III
                                         Negligence

       82.    Plaintiff re-alleges and incorporates by reference each and every allegation

of fact set forth above as if fully contained herein.

       83.    3M had a duty to use its professional expertise and exercise that degree of

skill and learning ordinarily used under the same or similar circumstances by a person or

entity in 3M’s business of designing, developing, testing, manufacturing, marketing, and

distributing hearing protection devices.

       84.    3M further had a duty to comply with the certifications made to the U.S.

government about the qualities and performance characteristics of the Combat ArmsTM

earplugs. Plaintiff is among the class of persons that these regulations and certification

standards are designed to protect and he was a foreseeable plaintiff to 3M.

       85.    3M breached these duties by failing to exercise the required degree of care

in designing, developing, testing, manufacturing, marketing, and distributing hearing

protection devices in a manner to provide the specified level of hearing protection.

       86.    The damages suffered by Plaintiff was or should have been reasonably

foreseeable to 3M.

       87.    Plaintiff was damaged by 3M’s conduct, including but not limited to,

damage to his hearing.




                                           Page 19
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 20 of 22



       88.    3M’s breaches are a direct and proximate cause of the injuries and damages

suffered by Plaintiff.

                                       COUNT IV
                                     Punitive Damages

       89.    Plaintiff re-alleges and incorporates by reference each and every allegation

of fact set forth above as if fully contained herein.

       90.    3M’s conduct in designing, manufacturing, marketing, selling, and

distributing the Combat ArmsTM earplugs, and in failure to warn of known dangers, in

light of knowledge possessed by 3M, was reckless, willful, wanton and likely to lead to

physical injury.

       91.    3M knew of the Combat ArmsTM earplugs’ defective and unreasonably

dangerous nature, as set forth herein, but continued to design, develop, manufacture,

market, distribute, and sell the Combat ArmsTM earplugs so as to maximize sales and

profits at the expense of the health and safety of servicemen, including Plaintiff, in

conscious and/or willful and wanton disregard of the foreseeable harm.

       92.    As a direct and proximate result of the willful, wanton, and/or intentional

acts and/or omissions of 3M, Plaintiff suffered damages, as alleged herein, and as such,

Plaintiff prays that punitive damages be awarded against 3M.

                                        DAMAGES

       93.    Plaintiff re-alleges and incorporates by reference each and every allegation

of fact set forth above as if fully contained herein.




                                           Page 20
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 21 of 22



       94.    As a direct and proximate result of the defects existing in the Combat

ArmsTM earplugs designed, manufactured, distributed, sold, and/or placed into the stream

of commerce by 3M, and as a direct and proximate cause of 3M’s breaches of duties

described herein, Plaintiff has been injured, thereby giving rise to damages, including but

not limited to, past and future medical bills, loss of income and future earning capacity,

permanent impairment, disfigurement, past and future physical pain and suffering, and

past and future mental anguish and emotional distress.

       95.    3M’s acts, omissions, and breaches, as set forth herein, were the proximate

cause of Plaintiff’s injuries, giving rise to Plaintiff’s claims stated herein, and entitling

Plaintiff to all economic and non-economic damages available under law, including but

not limited to, past and future medical expenses, past and future pain and suffering, lost

wages, punitive damages, and all other damages.

       96.    As a direct and proximate result of 3M’s above-stated actions and/or

omissions, Plaintiff prays for judgment against 3M in an amount in excess of Seventy-

Five Thousand Dollars ($75,000.00) exclusive of costs and interest.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

       (A)    That summons and process issue and be served upon Defendant;

       (B)    For a trial by a jury comprised of twelve (12) persons;

       (C)    That Plaintiff be awarded an appropriate sum to compensate him for his

              damages, both special and general;




                                          Page 21
     Case 3:19-cv-02890-MCR-GRJ Document 1 Filed 08/01/19 Page 22 of 22



       (D)    That punitive damages be imposed against Defendant and awarded to

              Plaintiff;

       (E)    For all costs of Court; and

       (F)    For such other and further relief as this Court may deem just and proper.

                              DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury

of all claims in this Complaint so triable.



       Respectfully submitted this 1st day of August, 2019.


                                                  KARSMAN, McKENZIE & HART


                                                  _/s/ Jeremy S. McKenzie____________
                                                  Jeremy S. McKenzie
                                                  Georgia Bar No. 436655
                                                  C. Dorian Britt
                                                  Georgia Bar No. 083259
21 West Park Avenue
Savannah, Georgia 31401
(912) 335-4977 Telephone
(912) 388-2503 Facsimile

                                                  HAFEMANN, MAGEE & THOMAS



                                                  _/s/ John D. Hafemann_________________
                                                  John D. Hafemann
                                                  Georgia Bar No. 327982
                                                  john@fed-lit.com
21 West Park Avenue
Savannah, GA 31401
(843) 441-3356



                                            Page 22
